Thomas v Slaton (2018 NY Slip Op 00392)





Thomas v Slaton


2018 NY Slip Op 00392


Decided on January 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2018

Sweeny, J.P., Richter, Andrias, Webber, Oing, JJ.


5506 157528/12

[*1]Donald Thomas, et al., Plaintiffs-Appellants,
vDenise Slaton, et al., Defendants-Respondents.


Busson & Sikorski, P.C., New York (Robert S. Sikorski of counsel), for appellants.
Schwartzman Garelik Walker & Troy, P.C., New York (Donald A. Pitofsky of counsel), for respondents.

Order, Supreme Court, New York County (Shlomo S. Hagler, J.), entered August 22, 2017, which, to the extent appealed from, in this action for adverse possession, denied plaintiffs' cross motion for summary judgment, unanimously affirmed, without costs.
Triable issues of fact exist as to whether plaintiffs' possession of the subject property was hostile and exclusive for
the statutory period of 10 years (see generally Brand v Prince , 35 NY2d 634, 636 [1974]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2018
CLERK